Case 1:21-mc-01797-WFK Document 1-2 Filed 06/15/21 Page 1 of 44 PagelD #: 10

Exhibit 1
UNITED STATES OF AMERICA
Before the
SECURITIES AND EXCHANGE COMMISSION

SECURITIES ACT OF 1933
Release No.

ADMINISTRATIVE PROCEEDING

 

File No.
ORDER INSTITUTING CEASE-AND-
In the Matter of DESIST PROCEEDINGS PURSUANT TO
SECTION 8A OF THE SECURITIES ACT
STEVEN SEAGAL OF 1933, MAKING FINDINGS, AND
IMPOSING A CEASE-AND-DESIST ORDER
Respondent.

 

 

I,

The Securities and Exchange Commission (“Commission”) deems it appropriate that cease-
and-desist proceedings be, and hereby are, instituted pursuant to Section 8A of the Securities Act
of 1933 (“Securities Act”), against Steven Seagal (“Seagal” or “Respondent”).

Il.

In anticipation of the institution of these proceedings, Respondent has submitted an Offer
of Settlement (the “Offer”) which the Commission has determined to accept. Solely for the
purpose of these proceedings and any other proceedings brought by or on behalf of the
Commission, or to which the Commission is a party, and without admitting or denying the findings
herein, except as to the Commission’s jurisdiction over him and the subject matter of these
proceedings, which are admitted, and except as provided herein in Section V, Respondent consents
to the entry of this Order Instituting Cease-and-Desist Proceedings Pursuant to Section 8A of the
Securities Act of 1933, Making Findings, and imposing a Cease-and-Desist Order (“Order”), as set
forth below.
Til.

On the basis of this Order and Respondent’s Offer, the Commission finds! that:

Summary

1. From approximately February 12,2018 through March 6, 2018 (the “Relevant
Period”), Seagal—a well-known Hollywood actor and producer—touted on social media a security
that was being offered and sold in an initial coin offering (“ICO”) without disclosing that the issuer
was paying him for the promotions. Seagal’s failure to disclose this compensation violated Section
17(b) of the Securities Act, which makes it unlawful for any person to promote a security without
fully disclosing the receipt and amount of such consideration.

Respondent

2, Seagal, age 67, is a U.S. national who is currently residing in Moscow, Russia.
Facts

3. During the Relevant Period, Seagal had approximately 107,000 Twitter followers
and 6.7 million Facebook followers. ,

4. During that same period, Seagal promoted on his Twitter and Facebook accounts a
security being sold through an ICO, allowed his likeness to be used on the ICO issuer’s official
website and marketing materials, and participated in a webinar with potential investors in the ICO in
exchange for payments from the ICO issuer.

5. Specifically, Seagal promoted a securities offering conducted through an ICO by
Bitcoiin2Gen (“B2G” or “the Company”), an international online company, from approximately
February 12, 2018 through March 26, 2018, in which it offered and sold digital tokens (“B2G
tokens”) to be issued on the Ethereum blockchain. B2G offered and sold tokens that were
investment contracts and therefore securities pursuant to Section 2(a)(1) of the Securities Act.

B2G described B2G tokens as “the next generation of Bitcoin.” According to B2G’s marketing
materials, the Company was conducting an ICO to raise capital to build an “ecosystem” that would
allow users to trade B2G tokens, provide wallet staking, and trade altcoins and fiat currencies, all
“on a secure, comprehensive platform.” Participants in the ICO invested Bitcoin, U.S. Dollars,
Euros, or made payments via credit card in exchange for B2G tokens.

6, Based on B2G’s marketing materials, as well as statements by B2G affiliates, B2G
token purchasers had a reasonable expectation of profits from their investment in the B2G

 

l The findings herein are made pursuant to Respondent’s Offer of Settlement and are not
binding on any other person or entity in this or any other proceeding.

2
enterprise. The proceeds of the B2G token offering were intended to be used by B2G to build an
“ecosystem” that would create demand for B2G tokens and consequently make them more
valuable. Purchasers of B2G tokens would reasonably have had the expectation that B2G and its
agents would expend significant efforts to develop this ecosystem that would increase the value of
their B2G tokens, resulting in investor profit. B2G’s marketing materials, moreover, contained
numerous direct statements that the B2G tokens would rise in value as a result of the efforts of

B2G and its agents, and that, at a minimum, investors would receive a guaranteed return each
month.

7. In addition, B2G’s marketing materials highlighted that the Company and its agents
would ensure a secondary trading market for B2G tokens after the ICO, noting the ability for
investors to liquidate and trade B2G tokens on digital-asset platforms following the token sale,
including its own secondary trading platform. B2G’s marketing materials also emphasized the
purported expertise of B2G’s management.

8. Pursuant to a contract between Seagal and the entity controlling B2G (“the
Endorsement Agreement”), Seagal was promised $250,000 in cash and $750,000 worth of B2G
tokens in exchange for his promotion of B2G.

9. Consistent with the Endorsement Agreement, on February 12, 2018, B2G
announced, via a press release, that Seagal would endorse its ICO. The press release quoted Seagal
as saying: “I endorse this opportunity wholeheartedly . . . 1 am excited about the management, and
especially about the secure blockchain, underlying mining technology, and safeguards.” Seagal’s
quote in the press release did not disclose that he was being paid for the promotion.

10. Shortly thereafter, Seagal began promoting B2G’s ICO on social media by posting
or authorizing his agents to post at least nine touts, including, among others, the following:

a. On February 19, 2018, Seagal’s Facebook account posted a link to the press release
on B2G’s newsroom page titled “Zen Master Steven Seagal Has Become the Brand
Ambassador of Bitcoiin2Gen.” The post contained the caption: “From Team
Seagal . . . Steven has just become the worldwide ambassador for the Bitcoiin 2nd
Generation crypto currency,” The post also contained a link to participate in the
ICO and a promotional code.

b. On February 20, 2018, Seagal’s Twitter account posted a link to the same press
release that promoted the ICO and included his endorsement. This post was
“pinned” to Seagal’s Twitter account, thus displaying before all of Seagal’s other
posts on his Twitter page.

Cc. On February 28, 2018, Seagal’s Twitter account posted a picture of Seagal with the
caption: “Congratulations @bitcoiin2gen for reaching 3/4 of their soft cap midway
through the #ICO. Less than 30 days til the close. Don’t miss out.” The next day,
Seagal’s Facebook account posted the same tout.

d. On March 6, 2018 Seagal’s Twitter account posted: “Friends, I wanted to announce
* that @Bitcoiin2Gen will soon be listed on some of the biggest exchanges globally.
Stay tuned for more information coming very shortly.”

11. The Company paid Seagal approximately $157,000 for these promotions, pursuant
to the Endorsement Agreement. Seagal did not, however, disclose in his posts any information
about the fact or amount of compensation he received, or was to receive, from B2G for making the
promotions.

12, Seagal’s promotion of the B2G ICO occurred more than six months after the
Commission issued the DAO Report of Investigation indicating that virtual tokens or coins sold in
ICOs may be securities, and thus, subject to the federal securities laws.’

13. Seagal’s promotion of the B2G ICO occurred nearly four months after the
Commission’s Division of Enforcement and Office of Compliance Inspections and Examinations
issued a public statement reminding market participants that any celebrity or other individual who
promotes a virtual token or coin that is a security must disclose the nature, scope, and amount of
compensation received in exchange for the promotion, and that a failure to disclose this
information is a violation of the anti-touting provisions of the federal securities laws.?

Seagal Violated Section 17(b) of the Securities Act

14. Section 17(b) of the Securities Act makes it unlawful for any person to:

publish, give publicity to, or circulate any notice, circular, advertisement,
newspaper, article, letter, investment service, or communication which, though
not purporting to offer a security for sale, describes such security for a
consideration received or to be received, directly or indirectly, from an issuer,
underwriter, or dealer, without fully disclosing the receipt, whether past or
prospective, of such consideration and the amount thereof.

 

2 Re f Investigation uant to Section 21(a) of the Securities Exchange Act of 19
The DAO, Exchange Act Rel. No. 81207 (July 25, 2017).

 

3 See Statement of SEC Division of Enforcement and Office of Compliance Inspections
and Examinations Urging Caution Around Celebrity Backed ICQs, available at
t/ iall lawful

 

icos (Nov. l, 2017).
Seagal violated Section 17(b) of the Securities Act by touting the B2G I1CO—which involved the
offer and sale of securities—on his social media accounts without disclosing that he received
compensation from the issuer for doing so, or the amount of the consideration.

Undertakings

15. | Respondent has undertaken to:

a. for a period of three (3) years from the date of this Order, forgo receiving or
agreeing to receive any form of compensation or consideration, directly or
indirectly, from any issuer, underwriter, or dealer, for directly or indirectly
publishing, giving publicity to, or circulating any notice, circular,
advertisement, newspaper, article, letter, investment service, or
communication which, though not purporting to offer a security, digital or
otherwise, for sale, describes such security.

IV.

In view of the foregoing, the Commission deems it appropriate to impose the sanctions
agreed to in Respondent’s Offer.

Accordingly, it is hereby ORDERED that:

A. Pursuant to Section 8A of the Securities Act, Respondent cease and desist from
committing or causing any violations and any future violations of Section 17(b) of the Securities
Act.

B. Respondent shall pay disgorgement of $157,000, prejudgment interest of
$16,448.76, and a civil money penalty in the amount of $157,000 to the Securities and Exchange
Commission for transfer to the general fund of the United States Treasury, subject to Exchange Act
Section 21F(g)(3), pursuant to the schedule set forth in Section C, below. If timely payment of
disgorgement is not made, additional interest shall accrue pursuant to SEC Rule of Practice 600
and if timely payment of a civil money penalty is not made, additional interest shall accrue
pursuant to 31 U.S.C. § 3717.

C. Payment shall be made in the following installments:

1, Within thirty (10) days of the entry of this Order, Respondent will pay $75,000.
2. Within ninety (90) days of the entry of this Order, Respondent will pay $50,000.

3. Within one hundred and eighty (180) days of the entry of this Order, Respondent
will pay $50,000.
4. Within two hundred and forty (240) days of the entry of this Order, Respondent will
pay $50,000.

5. Within three hundred and thirty (330) days of the entry of this Order, Respondent
will pay the remainder due under Section B.

Dz Payment must be made in one of the following ways:

(1) Respondent may transmit payment electronically to the Commission, which
will provide detailed ACH transfer/Fedwire instructions upon request;

(2) | Respondent may make direct payment from a bank account via Pay.gov
through the SEC website at http://www.sec.gov/about/offices/ofm.htm; or

(3) Respondent may pay by certified check, bank cashier’s check, or United
States postal money order, made payable to the Securities and Exchange
Commission and hand-delivered or mailed to:

Enterprise Services Center
Accounts Receivable Branch

HQ Bldg., Room 181, AMZ-341
6500 South MacArthur Boulevard
Oklahoma City, OK 73169

Payments by check or money order must be accompanied by a cover letter identifying Steven
Seagal as a Respondent in these proceedings, and the file number of these proceedings; a copy of
the cover letter and check or money order must be sent to Kristina Littman, U.S. Securities and
Exchange Commission, Division of Enforcement, 100 F Street., NE, Washington DC, 20549.

E. Amounts ordered to be paid as civil money penalties pursuant to this Order shall
be treated as penalties paid to the government for all purposes, including all tax purposes. To
preserve the deterrent effect of the civil penalty, Respondent agrees that in any Related Investor
Action, he shall not argue that he is entitled to, nor shall he benefit by, offset or reduction of any
award of compensatory damages by the amount of any part of Respondent’s payment of a civil
penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such
a Penalty Offset, Respondent agrees that he shall, within 30 days after entry of a final order
granting the Penalty Offset, notify the Commission’s counsel in this action and pay the amount
of the Penalty Offset to the Securities and Exchange Commission. Such a payment shall not be
deemed an additional civil penalty and shall not be deemed to change the amount of the civil
penalty imposed in this proceeding. For purposes of this paragraph, a “Related Investor Action”
means a private damages action brought against Respondent by or on behalf of one or more
investors based on substantially the same facts as alleged in the Order instituted by the
Commission in this proceeding.

F, Respondent shall comply with the undertakings enumerated in Section III,
paragraph 15.a.

V.

It is further Ordered that, solely for purposes of exceptions to discharge set forth in
Section 523 of the Bankruptcy Code, 11 U.S. C. § 523, the findings in this Order are true and
admitted by Respondent, and further, any debt for disgorgement, prejudgment interest, civil
penalty or other amounts due by Respondent under this Order or any other judgment, order,
consent order, decree or settlement agreement entered in connection with this proceeding, is a
debt for the violation by Respondent of the federal securities laws or any regulation or order
issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.
§ 523(a)(19).

By the Commission.

Vanessa Countryman
Secretary
Case 1:21-mc-01797-WFK Document 1-2 Filed 06/15/21 Page 9 of 44 PagelD #: 18

Exhibit 2
UNITED STATES OF AMERICA
Before the
SECURITIES AND EXCHANGE COMMISSION

ADMINISTRATIVE PROCEEDING

File No.
In the Matter of :
Steven Seagal :
: OFFER OF SETTLEMENT
: OF STEVEN SEAGAL
Respondent. :

Steven Seagal (“Seagal” or “Respondent”), pursuant to Rule 240(a) of the Rules of Practice
of the Securities and Exchange Commission (“Commission”) [17 C.F.R. § 201.240(a)], submits this
Offer of Settlement (“Offer”) in anticipation of cease-and-desist proceedings to be instituted against
it by the Commission, pursuant to Section 8A of the Securities Act of 1933 (“Securities Act”).

Il.

This Offer is submitted solely for the purpose of settling these proceedings, with the express
understanding that it will not be used in any way in these or any other proceedings, unless the Offer
is accepted by the Commission. If the Offer is not accepted by the Commission, the Offer is
withdrawn without prejudice to Respondent and shall not become a part of the record in these or
any other proceedings, except that rejection of the Offer does not affect the continued validity of the
waivers pursuant to Rule 240(c)(5) of the Commission’s Rules of Practice [17 C.F.R.

§ 201.240(c)(5)] with respect to any discussions concerning the rejection of the Offer.

TI.
On the basis of the foregoing, the Respondent hereby:

A. Admits the jurisdiction of the Commission over him and over the matters set forth in the
Order Instituting Cease-and-Desist Proceedings Pursuant to Section 8A of the Securities Act
of 1933, Making Findings, and Imposing a Cease-and Desist Order (“Order”);

B. Solely for the purpose of these proceedings and any other proceedings brought by or on
behalf of the Commission or in which the Commission is a party, and without admitting or
denying the findings contained in the Order, except as to the Commission’s jurisdiction
over him and the subject matter of these proceedings, which are admitted, consents to the
entry of an Order by the Commission containing the following findings' set forth below:

Summary

From approximately February 12, 2018 through March 6, 2018 (the “Relevant Period”),
Seagal—a well-known Hollywood actor and producer—touted on social media a security that was
being offered and sold in an initial coin offering (“ICO”) without disclosing that the issuer was
paying him for the promotions. Seagal’s failure to disclose this compensation violated Section
17(b) of the Securities Act, which makes it unlawful for any person to promote a security without
fully disclosing the receipt and amount of such consideration.

Respondent

1. Seagal, age 67, is a U.S. national who is currently residing in Moscow, Russia.

Background

2. During the Relevant Period, Seagal had approximately 107,000 Twitter followers
and 6.7 million Facebook followers.

3. During that same period, Seagal promoted on his Twitter and Facebook accounts a
security being sold through an ICO, allowed his likeness to be used on the ICO issuer’s official
website and marketing materials, and participated in a webinar with potential investors in the ICO in
exchange for payments from the ICO issuer.

4. Specifically, Seagal promoted a securities offering conducted through an ICO by
Bitcoiin2Gen (“B2G” or “the Company”), an international online company, from approximately
February 12, 2018 through March 26, 2018, in which it offered and sold digital tokens (“B2G
tokens”) to be issued on the Ethereum blockchain. B2G offered and sold tokens that were
investment contracts and therefore securities pursuant to Section 2(a)(1) of the Securities Act.

B2G described B2G tokens as “the next generation of Bitcoin.” According to B2G’s marketing
materials, the Company was conducting an ICO to raise capital to build an “ecosystem” that would
allow users to trade B2G tokens, provide wallet staking, and trade altcoins and fiat currencies, all
“on a secure, comprehensive platform.” Participants in the ICO invested Bitcoin, U.S. Dollars,
Euros, or made payments via credit card in exchange for B2G tokens.

5. Based on B2G’s marketing materials, as well as statements by B2G affiliates, B2G
token purchasers had a reasonable expectation of profits from their investment in the B2G
enterprise. The proceeds of the B2G token offering were intended to be used by B2G to build an
“ecosystem” that would create demand for B2G tokens and consequently make them more
valuable. Purchasers of B2G tokens would reasonably have had the expectation that B2G and its
agents would expend significant efforts to develop this ecosystem that would increase the value of

 

' The findings herein are made pursuant to Respondent's Offer of Settlement and are not binding on
any other person or entity in this or any other proceeding.
their B2G tokens, resulting in investor profit. B2G’s marketing materials, moreover, contained
numerous direct statements that the B2G tokens would rise in value as a result of the efforts of
B2G and its agents, and that, at a minimum, investors would receive a guaranteed return each
month.

6. In addition, B2G’s marketing materials highlighted that the Company and its agents
would ensure a secondary trading market for B2G tokens after the ICO, noting the ability for
investors to liquidate and trade B2G tokens on digital-asset platforms following the token sale,
including its own secondary trading platform. B2G’s marketing materials also emphasized the

purported expertise of B2G’s management.

7. Pursuant to a contract between Seagal and the entity controlling B2G (“the
Endorsement Agreement”), Seagal was promised $250,000 in cash and $750,000 worth of B2G
tokens in exchange for his promotion of B2G.

8. Consistent with the Endorsement Agreement, on February 12, 2018, B2G
announced, via a press release, that Seagal would endorse its ICO. The press release quoted Seagal
as saying: “I endorse this opportunity wholeheartedly . . . 1 am excited about the management, and
especially about the secure blockchain, underlying mining technology, and safeguards.” Seagal’s
quote in the press release did not disclose that he was being paid for the promotion.

9. Shortly thereafter, Seagal began promoting B2G’s ICO on social media by posting
or authorizing his agents to post at least nine touts, including, among others, the following:

a, On February 19, 2018, Seagal’s Facebook account posted a link to the press release
on B2G’s newsroom page titled “Zen Master Steven Seagal Has Become the Brand
Ambassador of Bitcoiin2Gen.” The post contained the caption: “From Team
Seagal . . . Steven has just become the worldwide ambassador for the Bitcoiin 2nd
Generation crypto currency.” The post also contained a link to participate in the
ICO and a promotional code. .

b. On February 20, 2018, Seagal’s Twitter account posted a link to the same press
release that promoted the ICO and included his endorsement. This post was
“pinned” to Seagal’s Twitter account, thus displaying before all of Seagal’s other
posts on his Twitter page.

c. On February 28, 2018, Seagal’s Twitter account posted a picture of Seagal with the
caption: “Congratulations @bitcoiin2gen for reaching 3/4 of their soft cap midway
through the #ICO. Less than 30 days til the close. Don’t miss out.” The next day,
Seagal’s Facebook account posted the same tout.

d. On March 6, 2018 Seagal’s Twitter account posted: “Friends, I wanted to announce
that @Bitcoiin2Gen will soon be listed on some of the biggest exchanges globally.
Stay tuned for more information coming very shortly.”
10. The Company paid Seagal approximately $157,000 for these promotions, pursuant
to the Endorsement Agreement. Seagal did not, however, disclose in his posts any information
about the fact or amount of compensation he received, or was to receive, from B2G for making the

promotions.

11. Seagal’s promotion of the B2G ICO occurred more than six months after the
Commission issued the DAO Report of Investigation indicating that virtual tokens or coins sold in
ICOs may be securities, and thus, subject to the federal securities laws.”

12. Seagal’s promotion of the B2G ICO occurred nearly four months after the
Commission's Division of Enforcement and Office of Compliance inspections and Examinations
issued a public statement reminding market participants that any celebrity or other individual who
promotes a virtual token or coin that is a security must disclose the nature, scope, and amount of
compensation received in exchange for the promotion, and that a failure to disclose this
information is a violation of the anti-touting provisions of the federal securities laws.?

13. Asa result of the conduct described above, Seagal violated Section 17(b) of the
Securities Act, makes it unlawful for any person to:

publish, give publicity to, or circulate any notice, circular, advertisement,
newspaper, article, letter, investment service, or communication which, though
not purporting to offer a security for sale, describes such security for a
consideration received or to be received, directly or indirectly, from an issuer,
underwriter, or dealer, without fully disclosing the receipt, whether past or
prospective, of such consideration and the amount thereof.

Seagal violated Section 17(b) of the Securities Act by touting the B2G ICO—which involved the
offer and sale of securities—on his social media accounts without disclosing that he received
compensation from the issuer for doing so, or the amount of the consideration.

Undertakings
Respondent undertakes to:

a. for a period of three (3) years from the date of this Order, forgo receiving or
agreeing to receive any form of compensation or consideration, directly or
indirectly, from any issuer, underwriter, or dealer, for directly or indirectly
publishing, giving publicity to, or circulating any notice, circular,
advertisement, newspaper, article, letter, investment service, or

 

 
 
  

 
    

 
    

 
    

   

Report.o estign UBUAN ion 2) (a)-¢
Exchange Act Rel. No. 81207 (July 25, 2017).
3 See Statement of Division of En a f Compliance Inspections and Examinatio

Urging Caution Around Celebrity Backed [COs, available at_https://www.sec.gov/news/public-
statement/statement-potentially-unlawful-promotion-icos (Nov. 1, 2017).

cI
communication which, though not purporting to offer a security, digital or
otherwise, for sale, describes such security.

IV.

On the basis of the foregoing, Respondent hereby consents to the entry of an Order by the
Commission that:

A. Pursuant to Section 8A of the Securities Act, Respondent Seagal cease and desist from
committing or causing any violations and any future violations of Section 17(b) of the

Securities Act.

B, Respondent shall comply with the undertakings enumerated in Section (A) above.

C. Respondent shall pay disgorgement of $157,000, prejudgment interest of $16,448.76, and
civil penalties of $157,000 to the Securities and Exchange Commission. Payment shall be
made in the following installments:

1. Within thirty (10) days of the entry of this Order, Respondent will pay $75,000.
2. Within ninety (90) days of the entry of this Order, Respondent will pay $50,000.

3. Within one hundred and eighty (180) days of the entry of this Order, Respondent
will pay $50,000.

4. Within two hundred and forty (240) days of the entry of this Order, Respondent
will pay $50,000. .

5. Within three hundred and thirty (330) days of the entry of this Order, Respondent
will pay the remaining principal and interest due.

Payments shall be applied first to post order interest, which accrues pursuant to SEC Rule
of Practice 600 and pursuant to 31 U.S.C. § 3717. Prior to making the final payment set forth
herein, Respondent shall contact the staff of the Commission for the amount due. If Respondent
fails to make any payment by the date agreed and/or in the amount agreed according to the
schedule set forth above, all outstanding payments under this Order, including post-order
interest, minus any payments made, shall become due and payable immediately at the discretion
of the staff of the Commission without further application to the Commission.

Payment must be made in one of the following ways:

(1) Respondent may transmit payment electronically to the Commission,
which will provide detailed ACH transfer/Fedwire instructions upon

request;
(2) Respondent may make direct payment from a bank account via Pay.gov

through the SEC website at http://Awww.sec.gov/about/offices/ofm.htm; or

(3) Respondent may pay by certified check, bank cashier’s check, or United
States postal money order, made payable to the Securities and Exchange
Commission and hand-delivered or mailed to:

Enterprise Services Center
Accounts Receivable Branch

HQ Bldg., Room 181, AMZ-341
6500 South MacArthur Boulevard
Oklahoma City, OK 73169

Payments by check or money order must be accompanied by a cover letter identifying
Steven Seagal as a Respondent in these proceedings, and the file number of these proceedings; a
copy of the cover letter and check or money order must be sent to Kristina Littman, Division of
Enforcement, Securities and Exchange Commission, 100 F St., NE, Washington, DC 20549.

J. Amounts ordered to be paid as civil money penalties pursuant to this Order shall
be treated as penalties paid to the government for all purposes, including all tax purposes. To
preserve the deterrent effect of the civil penalty, Respondent agrees that in any Related Investor
Action, he shall not argue that he is entitled to, nor shall he benefit by, offset or reduction of any
award of compensatory damages by the amount of any part of Respondent’s payment of a civil
penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such
a Penalty Offset, Respondent agrees that he shall, within 30 days after entry of a final order
granting the Penalty Offset, notify the Commission's counsel in this action and pay the amount of
the Penalty Offset to the Securities and Exchange Commission. Such a payment shall not be
deemed an additional civil penalty and shall not be deemed to change the amount of the civil
penalty imposed in this proceeding. For purposes of this paragraph, a “Related Investor Action”
means a private damages action brought against Respondent by or on behalf of one or more
investors based on substantially the same facts as alleged in the Order instituted by the
Commission in this proceeding.

Vv.

By submitting this Offer, Respondent hereby waives, subject to the acceptance of the offer,
the rights specified in Rule 240(c)(4) [17 C.F.R. § 201.240(c)(4)] of the Commission’s Rules of
Practice. Specifically, Respondent waives:

(1) All hearings pursuant to the statutory provisions under which the proceeding is
to be or has been instituted;

(2) The filing of proposed findings of fact and conclusions of law;

(3) Proceedings before, and an initial decision by, a hearing officer;

(4) All post-hearing procedures; and

(5) Judicial Review by any court.
=p

In addition, by submitting this offer, Respondent waives the rights specified in Rule
240(c)(5) [17 C.F.R. § 201.240(c)(5)] of the Commission’s Rules of Practice. Specifically,
Respondent waives:

(1) Any and all provisions of the Commission’s Rules of Practice or other
requirements of law that may be construed to prevent or disqualify any member
of the Commission’s staff from participating in the preparation of, or advising
the Commission as to, any order, opinion, finding of fact, or conclusion of law
that may be entered pursuant to this Offer; and

(2) Any right to claim bias or prejudgment by the Commission based on the
consideration of or discussions concerning settlement of all or any part of this

proceeding.
Respondent also hereby waives service of the Order.

Vi.

Respondent understands and agrees to comply with the terms of 17 C.F.R § 202.5(e),
which provides in part that it is the Commission’s policy “not to permit a defendant or
respondent to consent to a judgment or order that imposes a sanction while denying the
allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is
equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies
the allegations.” As part of Respondent’s agreement to comply with the terms of Section
202.5(e), Respondent: (i) will not take any action or make or permit to be made any public
statement denying, directly or indirectly, any finding in the Order or creating the impression that
the Order is without factual basis; (ii) will not make or permit to be made any public statement to
the effect that Respondent does not admit the findings of the Order, or that the Offer contains no
admission of the findings, without also stating that the Respondent does not deny the findings;
and (iii) upon the filing of this Offer of Settlement, Respondent hereby withdraws any papers
previously filed in this proceeding to the extent that they deny, directly or indirectly, any finding
in the Order. If Respondent breaches this agreement, the Division of Enforcement may petition
the Commission to vacate the Order and restore this proceeding to its active docket. Nothing in
this provision affects Respondent’s: (i) testimonial obligations; or (ii) right to take legal or
factual positions in litigation or other legal proceedings in which the Commission is not a party.

VII.

Consistent with the provisions of 17 C.F.R. § 202.5(f), Respondent waives any claim of
Double Jeopardy based upon the settlement of this proceeding, including the imposition of any
remedy or civil penalty herein.

VIII.

Respondent hereby waives any rights under the Equal Access to Justice Act, the Small
Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to seek
from the United States, or any agency, or any official of the United States acting in his or her
official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees, expenses,
or costs expended by Respondent to defend against this action. For these purposes, Respondent
agrees that Respondent is not the prevailing party in this action since the parties have reached a

good faith settlement.

IX.

Respondent agrees that he shall not seek or accept, directly or indirectly, reimbursement
or indemnification from any source including, but not limited to, payment made pursuant to any
insurance policy, with regard to any penalty amounts that Respondent shal] pay pursuant to this
Order, regardless of whether such penalty amounts or any part thereof are added to a distribution
fund or otherwise used for the benefit of investors. Respondent further agrees that he shall not
claim, assert, or apply for a tax deduction or tax credit with regard to any federal, state or local
tax for any penalty amounts that Respondent shall pay pursuant to this Order, regardless of
whether such penalty amounts or any part thereof are added to a distribution fund or otherwise

used for the benefit of investors.

X.

Respondent stipulates, solely for purposes of exceptions to discharge set forth in Section 523
of the Bankruptcy Code, 11 U.S.C. § 523, that the findings in the Order are true and admitted by
Respondent, and further, any debt for disgorgement, prejudgment interest, civil penalty or other
amounts due by Respondent under the Order or any other judgment, order, consent order, decree or
settlement agreement entered in connection with this proceeding, is a debt for the violation by
Respondent of the federal securities laws or any regulation or order issued under such laws, as set
forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).
Case 1:21-mc-01797-WFK Document 1-2 Filed 06/15/21 Page 18 of 44 PagelD #: 27

XI.

Respondent states that he has read and understands the foregoing Offer, that this Offer is
made voluntarily, and that no promises, offers, threats, or inducements of any kind or nature
whatsoever have been made by the Commission or any member, officer, employee, agent, or
representative of the Commission in consideration of this Offer or otherwise to induce it to submit

 

to this Offer.
r
__Day of Py n >
Steven S l
STATE OF }
} SS:
COUNTY OF }

The foregoing instrument was acknowledged before me this __day of ,20__, by
Steven Seagal, who __is personally known tome or__ who has produced as
identification and who did take an oath.

 

 

Notary Public

State of

Commission Number 3
Commission Expiration :
Case 1:21-mc-01797-WFK Document 1-2 Filed 06/15/21 Page 19 of 44 PagelD #: 28

Exhibit 3
6/1/2021 Steven Seagal is selling his bulletproof Arizona mansion for $3.4M

Steven Seagalis selling his bulletproof Arizona mansion for $3.4M
By Mary K. Jacob April 23, 2021 | 6:46pm | Updated

 

Steven Seagal is selling his bulletproof Arizona mansion for $3.4 million.
Realtorcom

It’s exactly what you’d expect the home of a seventh-degree aikido black belt actor who's starred in a series of action-
packed films would look like.

Steven Seagal, who rose to fame playing badass characters in the late ’80s and ‘90s, has listed his secluded bulletproof
Arizona home for $3.4 million.

Located in Scottsdale, the estate is situated on nearly 12 acres of desert land as far as the eye can see.
And the decor of the home is just as mysterious as the 6-foot-4 Seagal, now 69, is.

Built into a picturesque hillside overlooking the Phoenix metro area, the sprawling five-bedroom, six-bath property resides
3,000 feet above sea level — in case the desert mysteriously gets a flood of rain, of course.

https://nypost.com/2021/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4m/ 16
6/1/2021 Steven Seagal is selling his bulletproof Arizona mansion for $3.4M
rT eae ao eeena rae < oe

 

The property spans 8,973 square feet.
Via Realtor

hitps://nypost.com/2021/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4m/ 2/16
6/1/2021 Steven Seagal is selling his bulletproof Arizona mansion for $3.4M

 

The hot tub.
Via Reattor

https://nypost.conv/2021/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4m/ 3/16
6/1/2021 Steven Seagal is selling his bulletproof Arizona mansion for $3.4M

ed a = aeEe erat 7 cd

 

The infinity pool.

Via Realtor

https://nypost.com/2021/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4nv/ 46
6/1/2021 Steven Seagal is seiling ‘his bulletproof Arizona mansion for $3-4M

 

The expansive terrace features two samurai statues.
Via Realtor

https://nypost.com/202 1/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4m/ 5/16
6/1/2021 steven Seagai is séiling’ his bulleiproof Arizona matision for$3:4M

7. a nT =

 

The home is decorated with cacti and desert plants.
Via Realtor

https://nypost.com/2021/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4m/ 6/16
rizona man 3.4M

gii2021 CaSe 1:21-mc-01797-WFK Document 1 fing bil Ee 6) pi2d Page Aaohit4 PagelD #: 35

     
 

 

 

The master bathroom with a marble tub and a fire installation.
Via Realtor

The architectural design of the home's exterior is built like a maze with bulletproof floor-to-ceiling glass windows and
multidirectional scenes of the cacti-filled desert.

Exterior features include natural stone pillars, natural copper accents and samurai sculptures. The home also boasts a
jacuzzi and an infinity pool.

https://nypost.com/2021/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4m/ 7H6
612021 Case 1:21-mc-01797-WFK Gh /Sesgallis'setting

=T1
—
oD
| =
2
3
a
§
su
g
z
2.
Ss.
IS
U
©
©
Oo
O
tt
Ww
oO

 

 

The custom-made movie theater.
Via Realtor

https://nypost.conv/2021/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4m/ 8/16
6/1/2021 Steven Seagal is Seiling his builetproot Arizona mansion for $3-4M

 

The home is made up of five bedrooms and six bathrooms.
Reattor.com .

https://nypost.com/2021/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4m/ 9/16
gt2021 Case 1:21-mc-01797-WFK DOGusD

als effing hid Bie p ot Richa hates tres Pa

sae t

gelD #: 38

ae,

 

     

 

 

One of five bedrooms.
Via Realtor

https://nypost.com/2021/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4nv/ 10/16
6/1/2021 Steven Seagal is séiling his bulletproof Arizona mansion for$3.4M

 

The property boasts floor-to-ceiling bulletproof windows with desert views.
Realtor.com

Four of the bedrooms are located in the home, along with a theatre and several flex rooms. The other bedroom is located in
a separate guesthouse.

Known for his roles in “Under Siege,” “Hard to Kill,” “Above the Law” and “Driven to Kill,” Seagal first purchased the home in
2010, but has been trying to sell it since 2012. He initially listed the home for $4.25 million and it has been on-and-off the
market since, property records show.

https://nypost.com/2021/04/23/steven-seagal-is-setling-his-bulletproof-arizona-mansion-for-3-4m/ 11/6
6/1/2021 Steven Seagal is selling his bulletproof Arizona mansion for $3.4M

Pome ret | Lo) tear

Se a ee

eT

 

The BBQ area.
Via Realtor

https://nypost.conv/2021/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4m/ ~ 12/6
6/1/2021 Steven Seagal is selling his bulletproof Arizona mansion for $3.4M

 

The kitchen is made with marble countertops.
Via Realtor

https://nypost.com/2021/04/23/steven-seaga!-is-selling-his-bulletproof-arizona-mansion-for-3-4m/ ” 13/16
6/1/2021 Steven Seagal is selling his bulletproof Arizona mansion for $3-4M

 

An expansive living space.
Realtor.com

https://nypost.com/202 1/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4m/ 14/16
Case 1:21-mc-01797-WFK Document, 1 fing hid Bihetp ok RhSoha Page eect PagelD #: 43

6/1/2021 even Seagal is mai

=a = mk we A

    
   

area ee
The breakfast space.
Reattor.com

Seagal also owns a dude ranch in Colorado and homes in the Mandeville Canyon section of Los Angeles and Louisiana. In
2018, he also reportedly purchased a home in Russia.

He previously had trouble selling his Tennessee estate in 2017, which he eventually sold at a loss.

Over the years, Seagal has found himself embroiled in sexual assault and harassment allegations made against him
from 1995 to 2018. He has denied any wrongdoing.

FILED UNDER ARIZONA, CELEBRITY REAL ESTATE, REAL ESTATE, RESIDENTIAL REAL ESTATE, STEVEN SEAGAL 4/23/21

 

 

RECOMMENDED 1/5

 

 

 

https://nypost.conv/2021/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4m/ 15/16
Case 1:21-mc-01797-WFK Rocument Lng Filed 06/1 p21 Page 33,014 PagelD #: 44

6/1/2021 {proof Arizona mansion for

 

 

Tennis star Caroline Wozniacki slams $18.7 on
Fisher Isiand penthouse | Read More >

 

https:/nypost.com/2021/04/23/steven-seagal-is-selling-his-bulletproof-arizona-mansion-for-3-4m/ 16/16
Case 1:21-mc-01797-WFK Document 1-2 Filed 06/15/21 Page 36 of 44 PagelD #: 45

Exhibit 4
e2021 Case 1:21-mc-01797-WFK Document 1-2 Filed ORabohar Page 37 of 44 PagelD #: 46

        

Principal- Alan L.Tivoli 310-300-2939 ativoli@otpmgt.com
Managing Bookkeeper- Renee Davis 310-300-2940 rdavis@otpmgt.com

Chief Accountant- Gina Jacobson 310-300-2933 gjacobson@otpmegt.com

Bookkeepers: Mike Cabrera 310-300-2935 mcabrera@otpmgt.com
Sheila Montgomery 310-300-2934 smontgomery@otpmgt.com
Lisa Ross 310-300-2931 lross@otpmgt.com
Matt Ramos 310-300-2936 mramos@otpmgt.com

 

 

otpmgt.com/10422. html 1/1
_ Case 1:21-mc-01797-WFK Document 1-2 Filed 06/15/21 Page 38 of 44 PagelD #: 47

Exhibit 5
FILED
IN CLERK'S OFFICE

UNITED STATES DISTRICT COURT U.S. DISTRICT COURT E.D.N.Y.
EASTERN DISTRICT OF NEW YORK * JUNI 52024 *

SECURITIES AND EXCHANGE COMMISSION, LONG ISLAND OFFICE

Plaintiff, | 21-mc-

STEVEN SEAGAL,

Defendant.

 

 

[PROPOSED] ORDER TO SHOW CAUSE ON APPLICATION
TO CONVERT A COMMISSION ORDER TO A JUDGMENT

Upon the Application of the United States Securities and Exchange Commission
(the “Commission”) for a judgment pursuant to Section 20(c) of the Securities Act of 1933
(“Securities Act”), 15 U.S.C. § 77t(c), so that the Commission may enforce its order entered
February 27, 2020 directing Steven Seagal (“Seagal”) to pay disgorgement of $157,000,
prejudgment interest of $16,448.76, and a civil money penalty in the amount of $157,000 to the
Commission, upon the Declaration of Maureen Peyton King, and it appearing that an Order to
Show Cause on Application to Enter Judgment should issue, it is hereby:

ORDERED, that Defendant shall appear at a hearing to be held before the Hon.

, United States District Judge, at the United States District
Courthouse, 225 Cadman Plaza East, Brooklyn, New York, Courtroom , at

on _, 2021, to show cause why the Commission’s

 

Application should not be granted.
FURTHER ORDERED, that if Seagal fails to file answering papers and/or appear, the
Court may find such party in default and enter an appropriate order against such party at such
time without further notice being given.

FURTHER ORDERED, that the Commission shall serve a copy of this Order to Show
Cause, the Commission’s Application and supporting papers, and any other papers required by
the rules of this Court, on Alan Tivoli as agent for Steven Seagal by 5:00 p.m. on

2021. Service shall be made pursuant to Rule 4 of the Federal Rules of

 

Civil Procedure.

FURTHER ORDERED, that Seagal shall serve and file any opposing papers by 5:00 p.m.

on ,2019. Service shall be made by e-mail at kngmp@sec.gov.

 

FURTHER ORDERED, that if Seagal files any opposing papers, the Commission may
file any reply papers by 5:00 p.m. on , 2021. The Commission shall
serve any reply papers on Mr. Tivoli by mailing the papers on or before that date using an

overnight delivery service or, if Mr. Tivoli consents in writing, by email.

SO ORDERED.

Dated: New York, New York

, 2021

 

UNITED STATES DISTRICT JUDGE
Case 1:21-mc-01797-WFK Document 1-2 Filed 06/15/21 Page 41 of 44 PagelD #:. 50

 

Exhibit 6
FILED
UNITED STATES DISTRICT COURT IN CLERK'S OFFICE
DN.
EASTERN DISTRICT OF NEW YORK U.S. DISTRICT COURT E
* JUN15 202 *

LONG ISLAND OFFICE

SECURITIES AND EXCHANGE COMMISSION,

Plaintiff, | 21-mc-

STEVEN SEAGAL,
Defendant.

 

 

[PROPOSED] JUDGMENT CONVERTING THE
COMMISSION’S ORDER TO A JUDGMENT

Plaintiff Securities and Exchange Commission (the “Commission”) having applied to this
Court pursuant to Section 20(c) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C.

§ 77t(c), to convert to a Judgment a Commission Order dated February 27, 2020, which among
other things, directed Steven Seagal (“Seagal”) to disgorge $157,000, plus prejudgment interest
of $16,448.76, such prejudgment interest continuing to accrue on funds owed until they are paid,
and to pay a civil money penalty in the amount of $157,000 to the Commission, and it appearing
that such application should be granted,

IT IS HEREBY ORDERED, THAT:

1. The Commission’s application is GRANTED.

2. Pursuant to Section 20(c) of the Securities Act, 15 U.S.C. § 77t(c), Seagal shall
comply with the Commission Order by paying to the Commission the outstanding balance on the
Judgment and applicable interest pursuant to SEC Rule of Practice 600 and 31 U.S.C. § 3717
within 30 days.

3. Payment may be made electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request made to Disgorgement -
Penalty@sec.gov. Payment may also be made directly from a bank account via Pay.gov through
the SEC website at https://www.sec.gov/paymentoptions. Seagal may also pay by certified
check, bank cashier’s check, or United States postal money order, made payable to the Securities
and Exchange Commission and setting forth the title and civil action number of this action and
the name of this Court; and specifying that payment is made pursuant to this Judgment. The
funds may be hand-delivered or mailed to:

Enterprise Services Center

Accounts Receivable Branch

HQ Bldg., Room 181, AMZ-341

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
Payments must be accompanied by a cover letter identifying Seagal as the Defendant in this
action, and the name of this Court and the docket number of this action. A copy of the cover
letter and payment confirmation must be sent to Maureen Peyton King, Securities and Exchange
Commission, New York Regional Office, 200 Vesey Street, Suite 400, New York, NY 10281.

4. By making such payment Seagal relinquishes all legal and equitable right, title
and interest in such funds, and no portion of such funds shall be returned to Seagal. The
Commission shall send funds received to the United States Treasury.

5. Seagal shall pay to the Commission post-judgment interest on any delinquent
amounts pursuant to 28 U.S.C. § 1961.

6. If Seagal does not pay the above amounts the Commission may enforce this
Judgment through the remedies available by law to collect the unpaid balance.

7. To preserve the deterrent effect of the civil penalty, amounts ordered to be paid as
civil penalties pursuant to this Judgment shall be treated as penalties paid to the government for
all purposes, including all tax purposes.

8. The Court shall retain jurisdiction of this matter for the purposes of enforcing the
2
Case 1:21-mc-01797-WFK Document 1-2 Filed 06/15/21 Page 44 of 44 PagelD #: 53

terms of this Judgment.
9. The Court may order such relief as may be necessary for enforcement of any
order of this Court as to disgorgement and prejudgment interest through civil contempt and/or

other collection procedures authorized by law.

Dated: , 2021
Brooklyn, New York

 

UNITED STATES DISTRICT JUDGE
